      Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 1 of 7




                  AFFIDAVIT OF SPECIAL AGENT JASON DEFREITAS
                      IN SUPPORT OF A CRIMINAL COMPLAINT


                                        INTRODUCTION
            I, Jason DeFreitas, having been first duly sworn, do hereby depose and state as

     follows:

1.   I am a Special Agent with the Department of Homeland Security, Immigration and

     Customs Enforcement, Homeland Security Investigations (“HSI”). I am assigned to the

     Boston Field Office and have been employed by HSI since 2006. I am currently assigned

     to the Cyber Group. Prior to my assignment to the Boston Field Office, I was assigned to

     the HSI Los Angeles Field Office, where I served as a member of the Intellectual Property

     Rights Group. In connection with my official duties, I have investigated and assisted other

     agents in investigating cases involving a wide variety of criminal violations including, but

     not limited to, fraud, intellectual property rights, cultural property theft, and child

     exploitation. Prior to my employment with HSI, I served as a Customs and Border

     Protection Officer at the Los Angeles International Airport for approximately four

     years. My duties included the interception and examination of individuals and

     merchandise for violations of United States laws.

2.   I submit this affidavit in support of a criminal complaint charging Paul WEDDINGTON

     (YOB 1971), of Boston, Massachusetts, with one count of receipt of child pornography, in

     violation of 18 U.S.C. § 2252A(a)(2).

3.   The statements contained in this affidavit are based in part on: information provided by

     HSI agents; written reports and other information about this and other investigations that I

     have received, directly or indirectly, from other law enforcement agents; information

     gathered from the service of administrative subpoenas; the results of physical and
           Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 2 of 7




         electronic surveillance conducted by law enforcement agents; independent investigation

         and analysis by HSI agents/analysts and computer forensic professionals; and my

         experience, training, and background as a Special Agent with HSI. Because this affidavit

         is submitted for the limited purpose of establishing probable cause to secure a criminal

         complaint, I have not included each and every fact known to me concerning this

         investigation. Where statements of others are set forth in this affidavit, they are set forth

         in substance and in part.

                                 STATEMENT OF PROBABLE CAUSE
4.       On February 12, 2021, I obtained a federal warrant authorizing the search of Paul

         WEDDINGTON’s vehicle and current residence in Norcross, Georgia, for evidence, fruits,

         and instrumentalities of violations of 18 U.S.C. § 2252A. The affidavit submitted in

         support of that warrant is attached hereto as Sealed Exhibit A.

5.       On February 17, 2021, at approximately 6:00 a.m., HSI agents from Boston and Atlanta

         executed the search warrant at WEDDINGTON’s residence, a room at the InTown Suites

         in Norcross, Georgia. WEDDINGTON was present, along with an adult female who was

         subsequently identified as his wife. 1

6.       WEDDINGTON agreed to speak with agents. He was advised of and signed a written

         waiver of his Miranda rights. The interview, which occurred in a different room at the

         hotel, was recorded; the statements below are summary in nature unless specifically

         indicated otherwise.

7.       During the course of the interview, WEDDINGTON indicated that he had a past sexual




1
    The adult female indicated they were married on or about August 6, 2020.

                                                   2
           Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 3 of 7




         relationship with Nichole CYR, who he estimated that he had known since around 2017 or

         2018. WEDDINGTON indicated that he last communicated with CYR in or around July

         2020.

8.       WEDDINGTON acknowledged that the phone number referenced in Sealed Exhibit A,

         (XXX) XXX-2172, belonged to him. 2 WEDDINGTON explained that he had been in a

         prior relationship with the female who owns the “Mattapan Address” referenced in Sealed

         Exhibit A and continues to use that address for Massachusetts Registry of Motor Vehicles

         purposes.

9.       WEDDINGTON indicated that they lived in Boston until approximately June or July 2020,

         when he and his now-wife moved to Georgia for a short time. They returned to Boston

         briefly, and then moved down to Georgia in August. 3

10.      During the execution of the search, agents located one Samsung Galaxy Note9 in a duffel

         bag in a closet and a Samsung Galaxy Note10+ on the night stand next to the only bed in

         the room. The adult female in the room told agents that the Galaxy Note10+ was

         WEDDINGTON’s current phone and that it was on her phone plan. The adult female

         identified the Galaxy Note9 as WEDDINGTON’s prior phone. 4




2
     When agents asked his phone number, he gave the other phone number referenced in Sealed
     Exhibit A, (XXX) XXX-5965. Agents asked if he had another phone number; he initially
     indicated that he did not know or remember. Agents read the 2172 number to him, and he
     nodded and shrugged.
3
     The adult female interviewed on scene indicated that they left Boston in June, returning briefly
     sometime in July and again in August when they got married. She confirmed that, prior to
     leaving in June, they had both been in Massachusetts continuously.
4
     When agents asked WEDDINGTON where his old phone was, he indicated that he may have
     turned the old phone in for a new one when the adult female got him an upgrade.
     WEDDINGTON and the adult female were interviewed in separate rooms. Agents

                                                  3
          Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 4 of 7




11.     Agents were able to conduct preliminary examination of the Galaxy Note9 at a location

        off-site. Agents noted the following files: 5

        a. At file path: /data/data/com.sec.android.gallery3d/cache/11/2394593003057252289.0:

            an image depicting an infant lying back, with her legs up, vagina exposed, and a diaper

            visible near her bottom. The infant’s vagina appears to be the focal point of the image. 6

            The image appears to be a screenshot of a video call between two users; it shows the

            picture of the child in the larger, main frame and shows a balding adult male wearing a

            Covid mask in a smaller frame. 7 While the adult male is wearing a protective mask,

            he appears to be WEDDINGTON, based on a scar visible on an unmasked portion of




    interviewing WEDDINGTON were not aware of the discovery of the Galaxy Note9 in the closet
    at the time WEDDINGTON made this statement.
5
    To avoid unnecessary in-person interaction given the health concerns posed by the current
    pandemic, I am not providing a copy of this image to the Court. I am aware that the “preferred
    practice” in the First Circuit is that a magistrate judge view images that agents believe constitute
    child pornography by virtue of their lascivious exhibition of a child’s genitals. United States v.
    Brunette, 256 F.3d 14, 18-19 (1st Cir. 2001). Here, however, the description offered “convey[s]
    to the magistrate more than [my] mere opinion that the imag[e] constitute[s] child
    pornography.” United States v. Burdulis, 753 F. 3d 255, 261 (1st Cir. 2014) (distinguishing
    Brunette). The child believed to be Minor A is an infant, and is being sexually abused in the
    second image; the child believed to Minor B is apparently around 7 years old – clearly younger
    than 18. The description of the files here is sufficiently specific as to the age and appearance
    of the alleged children that the Court need not view the file to find that it depicts child
    pornography. See United States v. Syphers, 426 F.3d 461, 467 (1st Cir. 2005) (“The best
    practice is for an applicant seeking a warrant based on images of alleged child pornography is
    for an applicant to append the images or provide a sufficiently specific description of the images
    to enable the magistrate judge to determine independently whether they probably depict real
    children.”) (emphasis added).
6
    The infant’s face is visible. She appears, to investigators, to be the child referenced as Minor
    A in the Sealed Exhibit A, but her identity has not been confirmed.
7
    Agents are unable to determine which video calling platform is depicted based solely on the
    markings visible on the screen, but agents note that the interface appears similar to the interface
    of Google Duo, which is a multiplatform video communication application installed on
    WEDDINGTON’S phone.

                                                   4
          Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 5 of 7




            his face. Based on my experience with video calls, it appears to me that the adult male

            is the participant whose phone is being used to take a screenshot of the

            conversation/video call, and that the user on the other end of the call has his/her view

            flipped so that the rear camera on the phone (rather than the front-facing camera

            typically used for “selfies”) is displaying content. The time visible in the upper left-

            hand corner of the screenshot (i.e., the screen of the phone which was receiving the

            video content depicting the child) reads 2:07. The date of the video call is not visible

            in the screenshot; however, preliminary forensic analysis of the phone indicates that

            the accessed and modified dates of the image are both May 12, 2020 at 7:04:25 PM

            UTC+0. 8 At this time, agents are not able to say with certainty how the apparent

            screenshot came to exist in the gallery cache folder, but are able to say that it appeared

            there no later than May 12, 2020. 9 Forensic analysis is ongoing.

        b. At file path:/data/data/com.sec.android.gallery3d/cache/13/-3414211752837923649.0:

            an image that appears to be another screenshot of a video call. This image shows a

            light skinned adult hand spreading open the genitals of a female infant who appears to

            be the same size as the child depicted in the first picture. The child’s face is not visible

            in this image, but the bottom of the child’s shirt is visible, and it appears to be the same

            color as portions of the child’s shirt that are visible in the first picture. As with the first

            picture, there is a smaller frame visible within the screenshot that shows the same adult




8
    The created date is January 1, 1970; this, obviously, is not accurate. Without further research,
    agents cannot at this time explain why that date is indicated.
9
    Generally, the existence of an image in a cache folder indicates that the image was at one time
    present in another space on the phone, such as the camera roll.

                                                    5
 Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 6 of 7




   male, wearing a protective mask, which leads me to believe that the individual pictured

   in the inset frame was the individual using the phone that took the screenshot of this

   video. The time visible on the phone interface in the screenshot is 2:08. Forensic

   analysis of the phone indicates that the created, accessed, and modified dates are the

   same as for the image described in paragraph 11(a). At this time, agents are not able

   to say with certainty how the apparent screenshot came to exist in the gallery cache

   folder, but are able to say that it appeared there no later than May 12, 2020. Forensic

   analysis is ongoing.

c. At file path:/data/data/com.sec.android.gallery3d/cache/14/-3114688220913976483.0:

   an image that appears to one of the images described in Sealed Exhibit A, Paragraph

   15(f), namely: a photograph sent by CYR to WEDDINGTON on May 4, 2020, showing

   the prepubescent vagina of a child estimated to be approximately six to seven years old

   lying in a bathtub – which, as noted in Sealed Exhibit A, investigators believe to be the

   Minor B referenced in that affidavit. The created date is the same as the other images

   referenced herein; the accessed and modified dates are May 4, 2020 at 10:06:40

   PM UTC+0.




                          (this part intentionally left blank)




                                           6
       Case 1:21-mj-06051-MPK Document 1-2 Filed 02/17/21 Page 7 of 7




                                           CONCLUSION
12.   Based on all of the foregoing, I submit that there is probable cause to believe that on dates

      between on or about March 3, 2020 and May 12, 2020, Paul WEDDINGTON knowingly

      received, and attempted to receive, any child pornography, as defined in Title 18, United

      States Code, Section 2256(8), that had been mailed, and using any means and facility of

      interstate and foreign commerce shipped and transported in and affecting interstate and

      foreign commerce by any means, including by computer, in violation of 18 U.S.C.

      § 2252A(a)(2)(A).

                                            Sworn to under the pains and penalties of perjury,

                                               /s/ Jason DeFreitas
                                            ______________________________
                                            Special Agent Jason DeFreitas
                                            Homeland Security Investigations


      SWORN before me telephonically pursuant to Fed. R. Crim. P. 4.1 this 17th day of
      February, 2021.


                                            _________________________________________
                                            HONORABLE M. PAGE KELLEY
                                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                                7
